Citation Nr: 1107692	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include, but not limited to, major depressive 
disorder and posttraumatic stress disorder.

[The issue of entitlement to a compensable initial evaluation for 
an anal fistula will be considered in a separate, contemporaneous 
decision.]


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate 
decision at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  In 
October 2005, the Veteran submitted a claim of entitlement to 
service connection for posttraumatic stress disorder, which was 
denied in February 2006.  After perfecting an appeal, the Board 
denied the Veteran's claim in July 2009.  The Veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2010, the Veteran's representative and 
VA's Office of General Counsel filed a Joint Motion requesting 
that the Court vacate the Board's July 2009 decision and remand 
the case for readjudication in compliance with directives 
specified.  Based on the Joint Motion, the Court issued an Order 
remanding the case to the Board for further development of the 
Veteran's claim.  In order to prevent prejudice to the Veteran, 
the Board's July 2009 decision is vacated, and a new decision on 
this issue will be entered as if the decision had never been 
issued.


REMAND

In October 2005, the Veteran submitted a claim entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
This claim was captioned and evaluated as such, and was denied by 
the RO in February 2006 and by the Board in July 2009.  The 
Veteran then appealed the denial of his claim to the Court.

During the pendency of the Veteran's appeal, the Court issued a 
decision wherein it held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by a veteran's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence 
associated with the Veteran's claims file included diagnoses of 
acquired psychiatric disorders other than PTSD, including major 
depressive disorder.  Consequently, the Court remanded the 
Veteran's claim to the Board to determine if the Veteran's claim 
should be expanded to include acquired psychiatric disorders 
other than PTSD.  Id.

Based on a review of the evidence of record, and in light of the 
Court's holding in Clemons, the Board has re-captioned the 
Veteran's October 2005 claim as one of entitlement to service 
connection for an acquired psychiatric disorder, to include, but 
not limited to, major depressive disorder and PTSD.  Id.  The 
claim will be addressed as such hereafter.

In a January 2011 letter, the Veteran's representative asserted 
that not all of the Veteran's service personnel records had been 
obtained and, thus, a remand was warranted in order for the RO to 
undertake additional efforts to associate the remaining personnel 
records with the Veteran's claims file.  In March 2006, pursuant 
to the Veteran's October 2005 service connection claim, the RO 
submitted a request to the National Personnel Records Center for 
the Veteran's "entire personnel file."  In April 2006, records 
responsive to the request were mailed.  Beyond the 
representative's assertion, there was no indication in the 
Veteran's claims file that other personnel records were 
available, but have not yet been obtained.  As such, the Board 
finds that a remand is not warranted in order to attempt to 
obtain additional personnel records.

In the January 2011 letter, the Veteran's representative also 
asserted that a remand was warranted in order to afford the 
Veteran a VA examination.  The representative essentially 
asserted that, because the Veteran's October 2005 service 
connection claim has been expanded to include acquired 
psychiatric disorders other than PTSD, the Veteran should be 
afforded a VA examination to ascertain the etiological 
relationship between the non-PTSD psychiatric diagnoses and his 
active duty service, including the Veteran's alleged inservice 
sexual assault.  Further, the representative asserted that a 
remand was warranted because the evidence of record did not 
include an opinion wherein the etiological relationship, if any, 
between the Veteran's service-connected anal fistula and the 
alleged inservice sexual assault was assessed.  The VA's duty to 
assist includes affording the Veteran an examination when it is 
necessary to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In order to satisfy VA's duty 
to assist, the Board finds that a remand is warranted in order to 
afford the Veteran a VA examination.

Additionally, subsequent to the May 2010 Joint Motion and Court 
Order, the Veteran's representative submitted pertinent evidence 
in support of the Veteran's claim without a contemporaneous 
waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  
Specifically, the Veteran's representative submitted a January 
2011 opinion from C.L.R., PhD, a licensed clinical psychologist.  
Without a contemporaneous waiver of RO review, the Board finds 
that a remand is warranted in order for the RO to re-adjudicate 
the Veteran's claim, to include consideration of all the relevant 
evidence submitted and/or obtained since the October 2006 
statement of the case.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  The RO must then 
obtain copies of the related records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

2.  The Veteran must then be afforded the 
appropriate VA examinations to ascertain 
the: the likely time of onset and whether 
any such disorder is proximately due to any 
inservice event or service connected 
disability.  The VA claims folders must be 
made available to and  reviewed by the 
examiner.  The examiner must specifically 
address whether there exists an acquired 
psychiatric disorder caused by the 
Veteran's reported sexual assault during 
his service.  

It should also be noted that the Veteran 
asserts that his service-connected anal 
fistula was a result of an inservice sexual 
assault.  Therefore, a physician should 
also give his opinion as to whether the 
anal fistula could have been caused by a 
remote sexual assault or attempted assault.  
If  necessary, an examination should be 
conducted.   A complete rationale for all 
opinions must be provided.  If the examiner 
cannot render an opinion without resorting 
to mere speculation, the examiner must 
thoroughly explain why an opinion would 
require speculation.  

3.  The RO must review the resulting 
examination report(s) to ensure that it is 
in essential compliance with the directives 
of this remand.  If the report is deficient 
in any manner, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and 
any other indicated development the claim 
must be re-adjudicated.  If it remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

